Citation Nr: 0737600	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for a seizure disorder, 
claimed as due to exposure to toxins and chemicals.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for lupus anti-
coagulant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In August 2004, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In October 2004, the RO issued a statement 
of the case (SOC) reflecting the continued denial of the 
claim following a de novo review of the entire evidence of 
record.

Through his December 2004 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO.  In November 2005, the veteran was 
notified that his hearing before a Member of the Board was 
scheduled for Dec 5, 2005, at the VARO in Boston.  The record 
reflects that on December 5, 2005, the veteran cancelled his 
hearing, and instead, submitted a written statement 
requesting that his appeal be sent to the Board.  

Lastly, in an April 2007 rating decision, the RO denied 
service connection for multiple sclerosis and for lupus anti-
coagulant.  As discussed in more detail in the REMAND below, 
the Board finds that the veteran initiated, but did not 
perfect, an appeal of the second and third claims shown 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

Initially, the Board notes that while this claim was pending 
at the Board, additional medical evidence was received and 
placed in a temporary claims file at the Boston RO for 
consideration in separate claims for service connection.  
However, this new medical evidence is also pertinent to the 
claim currently before the Board and has not yet been 
considered by the RO.  Therefore, a remand is warranted for 
initial RO consideration and issuance of a supplemental 
statement of the case (SSOC).  

The veteran asserts that he currently has a seizure disorder 
related to exposure to toxin and chemicals during his active 
service.  His service personnel records show that from May 
1988 to April 1991, the veteran served in Augsburg, Germany 
with D Co. 204th MI BN and his military occupational 
specialty (MOS) was programmer/analyst.  However, from May 
1989 to October 1989, the veteran's MOS was Automated Data 
Processing (Auto Data Proc) Program noncommissioned officer 
in charge (NCOIC) and from March 1990 to April 1991, his MOS 
was Auto Data Proc Program Section NCOIC.  From August 1991 
to May 1992 the veteran served with the 1120th Signal 
Battalion in Ogden, Utah.  His MOS was computer operator.  He 
was transferred to Fort Hood, Texas in May 1992.  The veteran 
has consistently maintained that he was involved with a 
classified project labeled "Project Pegasus," and that his 
true duties would not be defined in his official records, 
unless the military declassified this information.   In light 
of the above, the Board finds that the RO should make an 
additional search for all outstanding SMRs and service 
personnel records from the National Personnel Records Center 
(NPRC) and all other appropriate federal sources.  

In a September 2003 letter, the veteran asserted that as part 
of classified "black operations" he was temporarily 
assigned to Southwest Asia during the Gulf War and to Somalia 
where he was exposed to toxins and chemicals.  During the 
veteran's August 2004 RO hearing, he testified that from 1989 
to 1993 he participated in security operations with a 
classified project labeled "Project Pegasus."  In addition, 
the veteran stated that when he was at the Army Depot in 
Ogden, Utah, the particular facility was on top of chemical 
waste and he was notified of this fact while he was stationed 
there.  During the RO hearing, the veteran also testified 
that while he was in Ogden, Utah he was exposed to an unknown 
chemical toxin spill in his building - where he continued to 
work until he was reassigned to Fort Hood, Texas a few months 
later.  The veteran indicated that civilians from a federal 
agency (like FEMA - who were there on occasion) had sealed 
off part of the building due to "a bunch of chemicals 
leaking," and it was never reopened.  The veteran also 
indicated that the base at Ogden, Utah has since been closed.  

In response to the RO's request for information, in October 
2004, the NPRC indicated that there was no evidence in the 
veteran's file to substantiate chemical exposure.  However, 
efforts to verify the veteran's claimed exposure to toxins 
and chemicals during service requires that the RO comply with 
the development procedures identified in VA's Adjudication 
Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18, by requesting information from the National 
Personnel Records Center (NPRC), the Defense Manpower Data 
Center (DMDC) and the U.S. Army Chemical and Biological 
Defense Agency.  In addition, the veteran requested that the 
Department of Defense be contacted for further information 
about his classified assignments, which he indicates would 
provide information to assist in determining whether the 
veteran was likely exposed to toxins and/or toxic chemicals.  
The record reflects that no attempts to contact the DMDC, 
U.S. Army Chemical and Biological Defense Agency, or the DOD 
have been made for assistance with obtaining evidence.  The 
RO should also request development assistance from the United 
States Army & Joint Services Records Research Center (JSRRC).  
The duty-to-assist obligates VA to make as many requests as 
necessary to obtain relevant records in the possession of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

Private neurology records from M.A. Kareem, M.D. reflect that 
the veteran was diagnosed with many neurological conditions 
to include seizure disorder, epilepsy, and brain lesions.  In 
a June 2003 private medical record, Dr. Kareem indicates 
possible etiology of the veteran's brain lesions (apparently 
related to his seizures) is unclear, but it might be related 
to an old viral illness or post vaccination syndrome.  Dr. 
Kareem pointed out that the veteran received multiple 
vaccinations during military service.  The veteran's service 
medical records reflect that he was diagnosed several times 
with viral syndrome, viral upper respiratory infections, and 
viral pharyngitis.  In an April 2006 letter, M. Lesser, D.O, 
stated that he strongly suspects toxic exposures during the 
veteran's military career as the etiology of his catastrophic 
health problems, to include his seizure disorder.  Pursuant 
to VA's duty to assist, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold. 

Finally, even though a VA brain and spinal cord examination 
was conducted in August 2003, no opinion was provided as to 
the etiology of the veteran's seizure disorder.  Furthermore, 
the examiner indicated that a full neurological work-up, to 
include heavy metal testing, was to be performed.  This was 
never accomplished. Therefore, the Board finds that further 
medical examination (s) and opinion(s), based on full 
consideration of the veteran's documented service and medical 
history, that resolves the question of whether the veteran's 
current seizure disorder is medically related to service, to 
include toxin or chemical exposure, is needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA neurology examination, by a physician with the appropriate 
expertise.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection on appeal.  The RO should also ensure 
that its notice to the appellant meets the requirements of 
the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The Board finds that in May 2007 the veteran submitted a 
notice of disagreement to the RO in which he expressed 
dissatisfaction with an April 2007 rating decision that 
denied service connection for multiple sclerosis and for 
lupus anti-coagulant. The RO has not, however, issued a 
statement of the case concerning these issues.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for service connection for a 
seizure disorder, claimed as due to toxin 
and chemical exposure in service, that is 
not currently of record.  The RO should 
specifically request authorization to 
obtain recent private medical records 
from the neurological unit at 
Massachusetts General Hospital, 
identified by the veteran in a May 2007 
letter. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the decision in 
Dingess/Hartman. 

2.  The RO should undertake development 
as set forth above and as outlined in 
VA's Adjudication Procedure Manual, M21-
1, Part 3, Chapter 5, Subchapter II, 
Section 5.18, by requesting information 
from the National Personnel Records 
Center (NPRC), the Defense Manpower Data 
Center (DMDC) and the U.S. Army Chemical 
and Biological Defense Agency regarding 
the veteran's possible exposure to toxins 
and chemicals during active service.  
This request should specifically include 
any reports concerning the veteran's 
participation in a classified project 
labeled "Project Pegasus".  

3.  The RO should request the Department 
of Defense (DOD), the JSRRC, and the U.S. 
Army to provide information about the 
duties of the veteran's military 
occupational specialty. They should be 
requested to provide information as to 
the likelihood that the veteran, given 
his military occupation and his tours of 
duty, was exposed to toxins or hazardous 
chemicals, while performing his military 
duties - to specifically include 
discussion of any and all chemical spills 
and/or contamination at the Ogden Defense 
Depot.  They should also be requested to 
provide information on the use of storage 
at the Ogden Defense Depot for toxins and 
chemicals and whether, as the veteran 
reports, other federal agencies such as 
FEMA or the U.S. Environmental Protection 
Agency, were overseeing the site.  

4.  After all records/responses have been 
received, the RO should arrange for the 
veteran to undergo VA neurology 
examination, by a physician with the 
appropriate expertise.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, to 
include a full neurological work-up and 
heavy metal testing, with all clinical 
findings reported in detail.

The examiner should render an opinion 
whether, consistent with sound medical 
principles, it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any seizure disorder is 
related to the veteran's military 
service, to include old viral illness or 
post vaccination syndrome or any 
confirmed toxin or chemical exposure.  

A complete rationale for all opinions 
expressed must be provided in a printed 
(typewritten) report..

5.  After completing the requested 
actions, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental SOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

6.  The RO should issue a statement of 
the case concerning the April 2007 rating 
decision that denied service connection 
for multiple sclerosis and for lupus 
anti-coagulant. The veteran and his 
representative are hereby informed that a 
timely and adequate substantive appeal 
must be submitted as to these issues in 
order for the issues to be before the 
Board on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



